IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2008-KA-01318-SCT

ERIC TATE

v.

STATE OF MISSISSIPPI

DATE OF JUDGMENT:                         05/21/2008
TRIAL JUDGE:                              HON. FORREST A. JOHNSON, JR.
COURT FROM WHICH APPEALED:                AMITE COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   SANFORD E. KNOTT
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: LADONNA C. HOLLAND
DISTRICT ATTORNEY:                        RONNIE LEE HARPER
NATURE OF THE CASE:                       CRIMINAL - FELONY
DISPOSITION:                              AFFIRMED - 10/29/2009
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       BEFORE CARLSON, P.J., DICKINSON AND PIERCE, JJ.

       CARLSON, PRESIDING JUSTICE, FOR THE COURT:

¶1.    Eric Tate was convicted of one count of sexual battery and two counts of child

fondling, with the acts having been committed when his female victim was nine years and

ten years of age. The trial judge sentenced Tate to thirty years imprisonment on the sexual-

battery conviction and ten years imprisonment on each of the child-fondling convictions, to

run consecutively. From the Amite County Circuit Court judgment of conviction and

sentence, Tate appeals to us. Finding no reversible error, we affirm.

               FACTS AND PROCEEDINGS IN THE TRIAL COURT
¶2.    Eric and Curtileniea Tate were married in 2001, and from that union, two children

were born. Curtileniea brought to this marriage her child Brittany,1 who was born August

14, 1996. However, Brittany had lived with her maternal grandparents, Rosie and Curtis

Holloway, since shortly after her birth. Eric, Curtileniea, and their two sons lived

approximately one mile from the Holloways and Brittany in rural Amite County, and Brittany

visited in the Tate home on a regular basis, sometimes spending the night on weekends. Eric

Tate was employed by Sonoco Catering Company as an executive steward (galley cook),

working on offshore rigs. Throughout his marriage to Curtileniea, Tate’s work schedule

required that he work offshore for two weeks at a time, with one week off at home in Amite

County.

¶3.    During May or June of 2007, Rosie Holloway became suspicious about Tate and

Brittany because Tate was constantly phoning, wanting to talk with Brittany. Normally,

these calls were made while Tate was either on the job or traveling to work. On a Tuesday

in late July 2007, during one of these many phone conversations between Tate and Brittany,

Holloway, unbeknownst to Brittany, was standing so close behind Brittany that Holloway

could hear what Tate was saying to Brittany over the phone. Holloway heard Tate tell

Brittany “what to wear, and [Brittany] told him she wouldn’t wear those kind of clothes

anymore.” Holloway grabbed the phone from Brittany and hung up the phone as Brittany

ran into the bathroom. Holloway followed Brittany into the bathroom and asked her if Tate


       1
        This is a pseudonym. Since Brittany is the victim in this case, we will protect her
true identity due to the nature of this case.

                                            2
“was touching her,” and Brittany began crying. Brittany finally admitted to Holloway that

Tate had been touching her, and Brittany further stated “but I am not doing anything. I

promise. I am not doing anything but he’s touching me.” At this point, Holloway called

Tate back on the phone and asked Tate if he was touching Brittany. Tate, who called his

mother-in-law “Ma,” kept saying, “Ma, Ma . . . Ma, Ma.” Holloway in turn said to Tate

“you’re a dirty dog,” and hung up the phone.

¶4.    On the same day, Holloway got in touch with Curtileniea and informed her of

Brittany’s disclosure. When Curtileniea confronted Tate about what her mother had told her,

Tate “denied doing anything to [Brittany].” On Friday after the Tuesday phone call,

Holloway, Curtileniea, and Brittany traveled to the Amite County Sheriff’s Department and

talked with Deputy Sheriff William P. Vallely, who had more than thirty years experience

in law enforcement.2 Curtileniea informed Deputy Vallely that Tate was molesting Brittany.

Initially, Brittany was kept in another room while Curtileniea, with Holloway present,

informed Deputy Vallely of Brittany’s accusations.3 Vallely eventually brought Brittany into

the room and talked with her briefly in the presence of Curtileniea and Holloway. During

this conversation, Brittany, at Deputy Vallely’s request, wrote out a statement in her own




       2
      Deputy Vallely had retired as Chief Deputy of the Amite County Sheriff’s
Department in 2004, but continued to work on a part-time basis after his retirement.
       3
       Curtileniea testified during the defendant’s case-in-chief that it was her mother, Rosie
Holloway, who did all the talking with Deputy Vallely, and that she (Curtileniea) did not say
anything because she did not believe Brittany ’s allegations, and that Brittany “had confided
in my mother about this, not me.”

                                              3
handwriting, describing what had happened between her and Tate. The statement, which was

offered into evidence as Exhibit 3 in Tate’s trial, described, in the words of a ten-year-old

girl, acts by Tate involving vaginal penetration of Brittany with his penis and Tate’s forcing

Brittany to touch his penis. In this statement, Brittany also wrote about Tate’s phone call

which Holloway had overheard. Brittany likewise included in her statement the fact that

after her mother, Curtileniea, learned of Brittany’s accusations, Curtileniea sided with her,

as opposed to Tate, and told Tate to get out of the house. Brittany signed this statement, and

Curtileniea likewise signed the statement.

¶5.    At the conclusion of this meeting, Deputy Vallely contacted the Amite County office

of the Mississippi Department of Human Services (MDHS), which sent two case workers to

interview Brittany. After this interview, Curtileniea signed a criminal affidavit charging Tate

with “Molesting: 97-5-23.” 4 MDHS referred Brittany to Dr. Leigh Gray, a physician

specializing in obstetrics and gynecology in Brookhaven. On August 9, 2007, Dr. Gray saw

Brittany, took a history from her, and conducted a pelvic examination.5 Dr. Gray’s




       4
        This is the child-fondling statute. The affidavit Curtileniea signed charged, inter
alia, that Tate “did willfully, unlawfully and feloniously, being a person above the age of
eighteen (18) years, for the purpose of gratifying his lust or indulging his depraved,
licentious sexual desires, handle, touch and rub with his hands [Brittany ] a child under
sixteen (16) years of age . . . .” See Miss. Code Ann. § 97-5-23 (Rev. 2006).
       5
         Dr. Gray actually first saw Brittany on August 3, 2007, but because Brittany was
“uncomfortable” with the pelvic examination, the office visit was rescheduled for August
9, so that Brittany could then “be put to sleep so she wouldn’t be so uncomfortable with the
exam.”

                                              4
examination of Brittany revealed “tears in her hymen which were consistent with evidence

of trauma.”

¶6.    Eric Tate was indicted by the Amite County Grand Jury for one count of sexual

battery and two counts of child fondling. On May 20 and 21, 2008, Tate was tried before a

jury on all three counts of the indictment in the Circuit Court of Amite County, Judge Forrest

A. Johnson, Jr., presiding. Testifying for the State were Brittany, Dr. Gray, Deputy Vallely,

and Rosie Holloway. Testifying on behalf of Tate were Curtileniea Tate and Megan Grant.6

¶7.    During the trial, in addition to the facts thus far depicted, Brittany testified that Tate

had begun touching her when she was seven or eight years old. According to Brittany, on

numerous occasions for more than one year, Tate had touched her on her breasts and in her

vaginal area. On several occasions, Tate also had inserted “a little green wiggle thing” into

her vagina. This item, which was described as resembling a writing pen, but in essence being

a vibrator, was discovered by Holloway and Curtileniea in their search of Tate’s room after

the molestation charges surfaced. Holloway and Curtileniea also discovered a pornographic

video in Tate’s room, but the trial judge excluded the video from evidence. Brittany likewise

testified that on at least one occasion, Tate had tried to put his “private part” inside her, but

“it wouldn’t fit.” After Tate tried to penetrate Brittany’s vagina with his penis, he had called

Brittany to the bathroom, where Tate had unbuttoned his boxer shorts, exposed his penis to

Brittany and told her that the white excretion on his penis was “cum stuff.” Brittany


       6
         Likewise, as with Brittany , this is a pseudonym. Megan was a high-school student
at the time of trial.

                                               5
explained her failure to tell her mother about Tate’s abuse of her by stating that she was

afraid of Tate and felt that her mother would not believe her. In the end, Brittany’s opinion

that her mother would not believe her if she told her about Tate’s physical abuse of her

turned out to be prophetic.

¶8.    By the time of Tate’s trial, Curtileniea had abandoned her daughter and returned to

Tate. Curtileniea testified that when the abuse charges had first surfaced, she had to make

a choice, and she chose to believe Brittany and to press charges because Curtileniea’s

mother, Rosie Holloway, was a strong-willed woman who always wanted to “control

everything and have her way.” Curtileniea offered at least two reasons why Brittany would

attempt to “frame” Tate with false charges of sexual abuse. First, according to Curtileniea,

Tate and Curtileniea had tried to discipline Brittany, and neither Brittany nor Holloway had

approved of their efforts. Likewise, Curtileniea stated that one day she had discovered $100

missing from her purse and when she asked Brittany about the missing $100, Brittany stated,

“I don’t have it. Eric may have it.” When Curtileniea had confronted Tate about the missing

cash, he had denied having it. Eventually, according to Curtileniea, Holloway had called and

said that Brittany had the $100. Curtileniea opined that this incident would be another reason

why Brittany might attempt to frame Tate for something he did not do. Finally, Megan

Grant, a witness for Tate, testified that Brittany had falsely accused Tate of molesting her

(Megan), and Megan denied that Tate had ever molested her. Thus, according to the defense

theory, if Brittany would falsely accuse Tate of molesting Megan Grant, then Brittany was

capable also of falsely accusing Tate of molesting her (Brittany).

                                              6
¶9.    At trial, the jury found Tate guilty on all three counts in the indictment. Judge

Johnson sentenced Tate to terms of imprisonment of thirty years on the sexual-battery

conviction and ten years on each of the two child-fondling convictions, with the sentences

to run consecutively. On July 29, 2008, the trial court entered an order denying Tate’s

motion for judgment notwithstanding the verdict or, alternatively, for new trial, and Tate

timely appealed to us.

                                        DISCUSSION

¶10.   Eric Tate assigns five errors which he states were committed by the trial court during

the course of his trial, and couches them as follows: (1) Whether the trial court erred by not

granting a mistrial when the prosecution commented on Tate’s right not to testify; (2)

whether the trial court erred by permitting prejudicial evidence to show “consciousness of

guilt;” (3) whether the trial court’s failure to examine individual jurors or grant a mistrial was

error when the jury panel was exposed to prejudicial information; (4) whether the evidence

“was not legally sufficient” to support the verdict; and (5) whether the trial court erred in

denying Tate’s motion for a new trial, given that the overwhelming weight of the evidence

favored Tate. We restate and combine these assignments of error for the sake of today’s

discussion.

       I.      WHETHER THE TRIAL COURT ERRED IN REFUSING TO
               GRANT A MISTRIAL AFTER THE PROSECUTOR
               COMMENTED ON THE DEFENDANT’S RIGHT NOT TO
               TESTIFY.




                                                7
¶11.   Tate did not testify in this case. Therefore, the trial court instructed the jury in writing

via Jury Instruction D-6 (Instruction No. 5), that the defendant had a constitutional right to

not testify, that the jury could not draw any inference from the defendant’s failure to testify,

and that the fact that the defendant did not testify should not in any way be considered by the

jury during the course of its deliberations.

¶12.   An assistant district attorney conducted the first part of the State’s closing argument.

After the defendant’s closing argument, the district attorney conducted the final (rebuttal)

portion of the State’s closing argument. Early in his closing argument, the district attorney

argued to the jury that, because of the private nature of child sexual abuse, quite often it will

be “her word against his.” After two defense objections and two bench conferences, the trial

judge sustained the defense objection and, sua sponte, instructed the jury to disregard the

district attorney’s comments. Tate asserts that, notwithstanding the trial court’s sustaining

his objection to the prosecutor’s comments and informing the jury to disregard the comments,

the prosecutor was guilty of impermissibly commenting on his failure to take the witness

stand in his own defense in violation of his right to remain silent as guaranteed under the

Fifth Amendment to the United States Constitution and Article 3, Section 26 of the

Mississippi Constitution of 1890. Thus, Tate asserts that the trial court’s failure to grant his

motion for a mistrial was reversible error.

¶13.   This Court’s standard of review on appeal in determining whether the trial court erred

in denying a motion for mistrial is abuse of discretion. Dora v. State, 986 So. 2d 917, 921

(Miss. 2008) (citing Pulphus v. State, 782 So. 2d 1220, 1222 (Miss. 2001)).

                                                8
¶14.   In considering issues regarding alleged improper opening statements and/or closing

arguments by attorneys, we recently stated:

       Attorneys are allowed a wide latitude in arguing their cases to the jury.
       However, prosecutors are not permitted to use tactics which are inflammatory,
       highly prejudicial, or reasonably calculated to unduly influence the jury. Hiter
       v. State, 660 So. 2d 961, 966 (Miss. 1995). The standard of review that
       appellate courts must apply to lawyer misconduct during opening statements
       or closing arguments is whether the natural and probable effect of the
       improper argument is to create unjust prejudice against the accused so as to
       result in a decision influenced by the prejudice so created. Ormond v. State,
       599 So. 2d 951, 961 (Miss. 1992).

Dora, 986 So. 2d at 921 (quoting Sheppard v. State, 777 So. 2d 659, 661 (Miss. 2000))

(emphasis in original).

¶15.   In Dora, the defendant was convicted of possession of more than thirty grams of

cocaine and was sentenced as a drug recidivist and a habitual offender to serve a term of sixty

years imprisonment without parole. Dora, 986 So. 2d at 918. During the State’s rebuttal

portion of closing arguments, the prosecutor stated:

       You also heard the fact that it is undisputed, [l]adies and [g]entlemen, that this
       defendant told Rebecca Dora, I will give you $5,000; I’m sorry I got you into
       this trouble, but I will give you $5,000 to go in there and take the rap for me.
       That is also undisputed. Nobody came forward said that didn’t happen. I
       submit to you, [l]adies and [g]entlemen, that that is strong evidence that –

Id. at 920.7 On appeal, the Court of Appeals found that these statements constituted an

improper comment on the defendant’s failure to testify and that the trial court had abused its



       7
         Although the defendant’s aunt, Rebecca Dora, initially had claimed responsibility
for all the drugs found in her home, during the trial, Rebecca testified that the defendant had
offered her $5,000 to “take the rap.” Dora, 986 So. 2d at 919.

                                               9
discretion in denying the defendant’s objection and motion for a mistrial. Id. See also Dora

v. State, 986 So. 2d 965, 969-70 (Miss. Ct. App. 2007). We granted certiorari and reversed

the judgment of the Court of Appeals and reinstated and affirmed the circuit court’s judgment

of conviction and sentence. Dora, 986 So. 2d at 918.

¶16.   A prosecutor’s comments, whether proper or improper, are in response to comments

made by defense counsel in closing arguments. Such was the case in Dora, when defense

counsel, during closing arguments, stated to the jury that “our theory of the case . . . is that

[Rebecca] stood to go to prison, and that they did not want to see Rebecca go to prison. So

they put it on my innocent client, [Dora], who has the presumption of innocence before you,

the jury.” Id. at 923 n.12. These statements by defense counsel prompted the prosecutor to

respond in closing arguments that it was undisputed that the defendant had offered Rebecca

$5,000 to “take the rap.” In addressing this issue, this Court stated:

       “There is a difference . . . between a comment on the defendant’s failure to
       testify and a comment on the defendant’s failure to put on a successful
       defense.” [Jimpson v. State, 532 So. 2d 985, 991 (Miss. 1988)] (emphasis in
       original). The state is entitled to comment on the lack of any defense, and such
       comment will not be construed as a reference to the defendant’s failure to
       testify by innuendo and insinuation. Shook v. State, 552 So. 2d 841, 851
       (Miss. 1989) (emphasis added). The question is whether the prosecutor’s
       statement can be construed as commenting upon the failure of the defendant
       to take the stand. Ladner v. State, 584 So. 2d 743, 754 (Miss. 1991).

Id. at 923 (quoting Wright v. State, 958 So. 2d 158, 161 (Miss. 2007)) (emphasis added). In

finding no abuse of discretion in the trial court’s denial of the defendant’s motion for a

mistrial, we stated “that the prosecutor’s statement was a permissible comment on the

absence of evidence to support [the defendant’s] defense,” as opposed to a veiled attempt by

                                              10
the prosecutor to point out to the jury that the defendant had not taken the witness stand.

Dora, 986 So. 2d at 923.

¶17.   Here, as in Dora, during the State’s rebuttal, the district attorney was responding to

comments made by defense counsel during closing arguments. Tate’s theory was that

Brittany could not be believed. Curtileniea testified that Brittany did not like to be disciplined

by Tate, that Brittany may have felt she had been wrongly accused by her mother of taking

$100 from her mother’s purse, and that Brittany may have been upset because Curtileniea

had believed Tate’s denial of taking the money over her denial of taking the money. Thus,

for one or both of these reasons, Curtileniea believed Brittany was falsely accusing Tate of

these sexual improprieties. Likewise, the defense offered the testimony of young Megan

Grant, who stated that Brittany had falsely accused Tate of sexually abusing her (Megan),

a claim which Megan denied.

¶18.   During closing arguments, defense counsel referred to Brittany as “a problem child.”

Defense counsel talked to the jury about the problems which arise when parents are not able

to discipline a child for that child’s misconduct, and when a child “starts taking from her

natural mother.” Defense counsel argued to the jury that problems arise with a child when

that child “feels like her mother does not love her,” and that child “does not approve of the

mother’s husband, and thinks that the stepfather is treating her differently.” Defense counsel

accused Brittany of not telling the truth and stated that there were too many inconsistencies

in her stories. Defense counsel reminded the jury that Brittany had stated the sexual abuse

by Tate continued over a long period of time, but she had never told her mother about what

                                               11
Tate was doing to her because she had felt that her mother would not believe her. According

to defense counsel, the reason that Brittany did not think her mother would believe her was

because she had lied to her mother before. Likewise, defense counsel reminded the jury that

Brittany did not tell Dr. Gray about Tate inserting the vibrator into her on several occasions,

thus, Brittany’s testimony about the vibrator was not believable. Additionally, defense

counsel argued that “[t]he charges were filed by the mother, [b]ut when she began to think

about and review this carefully in her mind, she realized this did not occur.” Finally, defense

counsel told the jury that “[w]hen you’re charged with something you did not do, that person,

whether it’s me, you or anyone, becomes the victim in this case. Eric Tate, the executive

steward of Sonoco, is the victim in this case.”

¶19.   When the district attorney stood to address the jury in the rebuttal portion of the

State’s closing arguments, the jury had before it not only these comments by defense counsel,

but also the testimony of Curtileniea Tate. During the defendant’s case in chief, Curtileniea

had testified on direct examination that Tate had denied “doing anything to [Brittany].” The

district attorney began his closing arguments:

       Ladies and gentlemen, let me make one thing crystal clear to you before I say
       anything else. If every one of you go back in that jury room when we get
       through and vote not guilty, I will go home tonight and sleep like a baby.
       There’s absolutely no way on what he’s talking about this case was going to
       go to trial on these facts. All this business about if they’d have known this or
       if they had done that, this case was going to trial on these facts. I hate these
       cases. I hate them. I’ve been doing this for twenty years, and I hate these
       cases worse than anything else I do, and I’m going to tell you why, ladies and
       gentlemen. Because when people do this kind of stuff to children, they don’t
       do it in front of anybody. They don’t do it in front of other people. So what
       I end up with when it really gets down to it is her word against his. Think

                                              12
       about it. They’re not going to do it in front of the sheriff. They’re not going
       to do it in front of their preacher. They’re not even going to do it in front of
       their wife. Folks, if I want to eat some chocolate in my house and my wife
       don’t want me to, I can promise you, I am eating the chocolate. Okay. It can
       be done –

At this point, defense counsel objected, and after a nonrecorded bench conference, the judge

announced, “Let’s go ahead and proceed.” The district attorney continued:

       So when you have a case like this, ladies and gentlemen – and don’t get me
       wrong. [Defense counsel] is a very, very talented lawyer. He’s done a good
       job, and he’s done what he’s supposed to do here today, and that’s to try to
       defend his client to the best of his ability, but what happens in this (sic) cases
       is you’ve got to make the child the bad person. That’s the only way it works.
       It’s her word against his, and as he says –

Again, defense counsel objected and this time the trial judge sustained the objection. After

another nonrecorded bench conference, the trial judge informed the jury that he was

sustaining the objection and that the jury was “to disregard that last argument and remark of

the prosecutor.”

¶20.   While we respect and appreciate the caution exercised by the trial judge in sustaining

defense counsel’s objection and sua sponte instructing the jury to disregard the district

attorney’s statements, it is apparent from the record that the district attorney’s statements

were not impermissible comments calculated to improperly call the jurors’ attention to the

fact that Tate had failed to testify in his own behalf. Instead, the comments were offered in

an effort to counter Tate’s efforts at a defense. Dora, 986 So. 2d at 923. It is likewise

apparent from the record that the prosecutor was properly responding to defense counsel’s

closing arguments regarding the defense theory that Tate “did not do it” and that Brittany was


                                              13
lying. We also are mindful that Curtileniea testified that Tate had “denied doing anything”

to Brittany. Thus, from the totality of the record before us, the district attorney was justified

in responding to defense counsel’s comments during closing arguments. Consistent with

Dora, we find that these comments were not improper. Dora, 986 So. 2d at 923. See also

United States v. Robinson, 485 U.S. 25, 34, 108 S. Ct. 864, 99 L. Ed. 2d 23 (1988).

¶21.   However, since the trial judge sustained defense counsel’s objections to these

comments by the district attorney and instructed the jury to disregard them, any conceivable

resulting prejudice was cured by this remedial action. “Juries are presumed to follow the

instructions given to them by the court.” Walton v. State, 998 So. 2d 971, 977 (Miss. 2008)

(citing Wheeler v. State, 826 So. 2d 731, 740 (Miss. 2002)). In the end, the learned trial

judge erred on the side of caution. This Court is entitled to presume that the jury followed

the trial court’s instructions and did not, during the course of its deliberations on the verdict,

consider the “her-word-against-his” argument made by the prosecutor.                  But more

importantly, for the reasons we have discussed, the district attorney’s comments were not

improper, and had the trial judge overruled defense counsel’s objection, the trial judge would

not have committed error. Thus, unquestionably, the trial judge did not abuse his discretion

in denying defense counsel’s motion for a mistrial.

¶22.   For the reasons stated, we find this assignment of error to be without merit.

       II.     W HETHER THE TR IAL CO UR T ERRED BY
               PERMITTING PREJUDICIAL EVIDENCE TO SHOW
               “CONSCIOUSNESS OF GUILT.”



                                               14
¶23.   Tate points to two instances during the course of the trial when he alleges the State

improperly interjected into the proceedings that Tate had contemplated suicide, thus

improperly showing “consciousness of guilt.” This assignment of error obviously calls into

question the propriety of the trial judge’s admission of certain evidence. We repeatedly have

stated that when this Court is called upon to review on appeal a trial judge’s ruling on

evidence, we will review “the trial court’s admissibility of evidence under the abuse-of-

discretion standard.” Turner v. State, 3 So. 3d 742, 744 (Miss. 2009) (citing Ellis v. State,

934 So. 2d 1000, 1004 (Miss. 2006)). Thus, as we consider whether the trial judge in today’s

case abused his discretion in allowing this evidence, “[u]nless we can safely say that the trial

court abused its judicial discretion in allowing or disallowing evidence so as to prejudice a

party in a civil case, or the accused in a criminal case, we will affirm the trial court’s ruling.”

Jones v. State, 918 So. 2d 1220, 1223 (Miss. 2005) (citing McGowen v. State, 859 So. 2d
320, 328 (Miss. 2003)).

       A. Deputy Vallely’s Testimony.

¶24.   In addressing this assignment of error, we first focus on the testimony of Deputy

Vallely. During the direct examination by the district attorney, Deputy Vallely testified

about meetings with Curtileniea, Holloway, and Brittany. Deputy Vallely likewise informed

the jury about contacting the MDHS in Amite County, with MDHS sending over two case

workers to interview Brittany, followed by Curtileniea signing the criminal affidavit charging

Tate with child molestation. The district attorney then questioned Deputy Vallely about his

actions to have a warrant issued and served on Tate based on the criminal affidavit signed

                                                15
by Curtileniea. Deputy Vallely stated that at the time of the issuance of the warrant, Tate was

working offshore. From Curtileniea, Deputy Vallely learned that when Tate returned from

the offshore rig, he would come ashore at New Iberia, Louisiana; therefore, Vallely contacted

the New Iberia Police Department. The following exchange occurred at trial:

       Q. What, if anything, did you do – what action did you take? I believe you
       said you called New Iberia. You talked with them. What did you do after
       that?

              BY [DEFENSE COUNSEL]: I would object based upon
              relevancy.

              BY THE COURT: I will overrule at this point, but let’s cover
              this and move on.

              BY [DISTRICT ATTORNEY]: Yes, sir. I am trying to get
              there, Judge.

       BY THE WITNESS: I notified New Iberia to be on the lookout for him and for
       his vehicle because of possible suicide.

              BY [DEFENSE COUNSEL]: Your Honor, I object to that.

              BY [DISTRICT ATTORNEY]: I am not trying to solicit that,
              Your Honor.

              BY THE COURT: I’ll sustain. I’ll sustain the objection to that.
              Ladies and gentlemen, you’re to disregard that last statement.
              Now, apparently he was arrested. Let’s move on to a different
              subject.

              BY [DISTRICT ATTORNEY]: Yes, sir.

The district attorney then proceeded to ask Deputy Vallely about the details of the arrest and

the initial appearance in justice court, to which defense counsel objected as to relevancy, and

the trial judge sustained the objection, reasoning that “[i]t’s been established he was

                                              16
arrested.” In response to the district attorney’s final question, Deputy Vallely stated he had

no further involvement in the investigation of Tate’s case, and Vallely was thus tendered for

cross-examination by defense counsel.

¶25.   Deputy Vallely unquestionably testified that he had informed personnel at the New

Iberia Police Department “to be on the lookout for [Tate] and for his vehicle because of

possible suicide.” Once defense counsel objected, the district attorney informed the trial court

that this was not the response he was attempting to elicit. The trial judge sustained defense

counsel’s objection and promptly admonished the jury, sua sponte, to disregard the last

response by the witness. The trial judge likewise admonished the district attorney to “move

on to a different subject,” to which the district attorney responded, “Yes, sir.” Additionally,

the trial court instructed the jury in writing on this issue by way of Jury Instruction D-7B

(Instruction No. 2), which stated in pertinent part: “Do not consider for any purpose any offer

of evidence that was rejected, or any evidence that was stricken by the Court; treat it as

though you had never heard of it.” The trial court likewise gave its general Instruction No.

1, which stated, inter alia, that the jurors were bound by their oath to follow the law as given

by the trial court, and that the jury was to disregard all evidence excluded by the trial court

and thus not consider this excluded evidence.

¶26.   As we have noted, this Court on appeal generally has the right to presume that jurors

will adhere to their oaths and follow the instructions given to them by the trial court. Walton,
998 So. 2d at 977 (citing Wheeler, 826 So. 2d at 740). Thus, in today’s case, we find that any




                                              17
possible prejudice which could have resulted from the witness’s unsolicited response to the

district attorney’s question was cured by the trial judge’s prompt remedial action.

       B. Curtileniea Tate’s Testimony.

¶27.   Tate also complains about the district attorney’s cross-examination of Curtileniea Tate

in Tate’s case-in-chief.

¶28.   Contrary to the testimony of Deputy Vallely and Rosie Holloway that, at the initial

meeting with Deputy Vallely, Curtileniea had done most of the talking, Curtileniea testified

that her mother had done all the talking, because she (Curtileniea) did not believe what

Brittany was saying about Tate. During the State’s cross-examination of Curtileniea, the

district attorney questioned her about Exhibit 3, the statement that Brittany had written out

and that Brittany and Curtileniea had signed. Curtileniea was questioned about the portion

of the statement where Brittany wrote “I told my mom and she talked to [Tate] and he said

he won’t do it again,”and Curtileniea testified the statement was not true. Curtileniea was

questioned about her testimony that, although she had concluded by August or September

of 2007 that Brittany’s accusations against Tate were not true, Curtileniea and her mother

had taken the “little green wiggle thing” (vibrator) to Deputy Vallely around September 10,

2007. The district attorney likewise questioned Curtileniea about the affidavit (Exhibit 5) she

had signed under oath charging Tate with child molestation of Brittany, while at the same

time stating that she did not believe the charges to be true.

¶29.   The district attorney then questioned Curtileniea concerning the written statement she

eventually took to Deputy Vallely. This statement, written and signed by Curtileniea, was

                                              18
marked as Exhibit A for identification, but was never received into evidence. This statement

read:

        To Whom it May Concern,
        This is a statement about the conversation that I had with Erick (sic) Tate. My
        son had the phone and I grabbed it from him, I said hello twice and Erick (sic)
        said hey its (sic) me and how was I and the boys. I said how the F_ _ _ you
        think we doing. He said he was sorry. I said what did you do to [Brittany] and
        he said all the things she said I did I did not do. I told him just doing anything
        was wrong. I told him charges has (sic) been filled (sic) and he said he wasn’t
        going back to prison, tell his boys he loved them, told me to continue to take
        care of his boys and don’t bring them to his funeral and then he hung up the
        phone.
                                                      /s/ Curtileniea Tate

Since this statement generated an objection by defense counsel, the trial judge sent the jury

out and then heard lengthy arguments from counsel, outside the presence of the jury. Defense

counsel’s main objections focused on the comments about not going back to prison and not

bringing the boys to his funeral. As to the latter comment, defense counsel opined that this

was another reference to possible suicide, and defense counsel reminded the trial judge that

he already had sustained defense counsel’s objection to Deputy Vallely’s reference to

possible suicide by Tate. In the end, after finding that the comments in this statement were

relevant, and after performing the required balancing test,8 the trial judge stated that the




        8
        Mississippi Rule of Evidence 401 states: “‘Relevant Evidence’ means evidence’
having any tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be without the
evidence.” Mississippi Rule of Evidence 403 states in pertinent part: “Although relevant,
evidence may be excluded if its probative value is substantially outweighed by the danger
of unfair prejudice . . . .”

                                               19
district attorney could cross-examine Curtileniea about the contents of the statement, with

the exception of Curtileniea’s comment that “he said he wasn’t going back to prison.”

¶30.   The trial court clearly did not err in allowing the district attorney to cross-examine

Curtileniea as to the first part of the statement directly attributable to her. This was classic

impeachment of a witness based on inconsistencies in the witness’s in-court testimony and

out-of-court statements, especially out-of-court statements which she voluntarily put in

written form and submitted to Deputy Vallely. The statements attributable to Curtileniea as

found in Exhibit A are inconsistent with Curtileniea’s in-court testimony that she had

questioned the veracity of Brittany’s allegations from the very beginning. Curtileniea was

provided limitless opportunities either to admit or deny her various in-court and out-court

statements. Johnson v. State, 905 So. 2d 1209, 1212-13 (Miss. 2005). See also Miss. R.

Evid. 613.    Likewise, at the request of defense counsel, the trial court granted Jury

Instruction No. D-7A (Instruction No. 6) (relating to how the jury could consider any

witness’s testimony deemed by the jury to be false, in whole or in part); and Jury Instruction

No. D-12 (Instruction No. 8), which stated in part that “[t]he testimony of a witness may be

discredited by showing that the witness testified falsely concerning a material matter, or by

evidence that at some other time the witness said or did something . . . which is inconsistent

with the testimony the witness gave at this trial.” Tate no doubt wanted this jury instruction

in order to be able to attack Brittany’s credibility during closing arguments; however, the jury

also could apply this jury instruction in considering and comparing Curtileniea’s in-court

testimony and her out-of-court statements.

                                              20
¶31.   Concerning the district attorney’s use of the portions of Exhibit A attributable to Tate

in his cross-examination of Curtileniea, we likewise find no error by the trial court in

overruling defense counsel’s objection. In addition to Curtileniea writing that Tate had said

he was sorry and that he did not do what he was accused of doing, according to Curtileniea’s

statement, Tate also said, inter alia, that he was not going back to prison and that Curtileniea

should not “bring [their boys] to his funeral.” Since the trial judge refused to allow the

district attorney to question Curtileniea about Tate’s reference to not going back to prison,

we focus on the remaining statement which Tate finds objectionable. Tate asserts that the

comments in Curtileniea’s written statement about not bringing the boys to his funeral is

tantamount to an improper reference to suicide.

¶32.   Both the State and Tate concede that this Court has never addressed the issue of

whether a defendant’s attempted suicide or threat of suicide is admissible in an effort to show

consciousness of guilt.9 The State asserts that, while twenty-four states have held that

evidence of a defendant’s attempted suicide is admissible to show consciousness of guilt,

only four states (Illinois, Tennessee, Pennsylvania, and Georgia) have addressed the issue

of a defendant’s threat to commit suicide and found that suicide threats were admissible to




       9
        On the other hand, this Court has on numerous occasions dealt with the issue of the
propriety or impropriety of allowing evidence of flight and flight instructions concerning a
defendant’s consciousness of guilt. See e.g., Shumpert v. State, 935 So. 2d 962, 969-70
(Miss. 2006); Randolph v. State, 852 So. 2d 547, 564-66 (Miss. 2002); Reynolds v. State,
658 So. 2d 852, 856 (Miss. 1995); Fuselier v. State, 468 So. 2d 45, 57 (Miss. 1985).

                                              21
show consciousness of guilt.10 Nothing in the record indicates that Tate ever attempted

suicide, so our initial inquiry must be whether Tate’s statement to Curtileniea that she must

not bring their sons to his funeral was a “threat of suicide.”

¶33.   We briefly turn to the four cases cited by the State for the purpose of determining in

each case what act by the defendant was deemed to be “a threat of suicide.” In People v.

O’Neil, 18 Ill. 2d 461, 165 N.E.2d 319 (1960), the defendant, while being interrogated by

law enforcement on an arson charge, “threatened to commit suicide.” O’Neil, 18 Ill. 2d at

463. In State v. Seffens, 1992 WL 75831 (Tenn. Crim. App. March 16, 1992), the

defendant, who was charged with multiple counts of aggravated rape and assault of his

children and step-children, “threatened to kill his wife and himself because he could get forty

years for these offenses.” Seffens, 1992 WL 75831, *4. In Commonwealth v. Sanchez, 416
Pa. Super. 160, 610 A.2d 1020 (1992), the defendant, who was charged with murder, rape,

robbery, and burglary, had “an ideation of suicide,” in that he revealed to the prison

psychiatric unit personnel that “he was thinking of killing himself.” Sanchez, 610 A.2d at

1026, 1028. Finally, in Duncan v. State, 269 Ga. App. 4, 602 S.E.2d 908 (2004), the

defendant, who was charged with multiple counts of child molestation, on the date that his

case was originally set for trial, left his mother and sister a note that “I just think it would be




       10
         According to the State, five states have considered this issue; however, since the
State does not inform us as to the identity of the fifth state, or supply any case citation from
that state, we assume, arguendo, that this fifth state found that suicide threats were not
admissible to show consciousness of guilt.

                                                22
better that I’m not around any more,” and then attempted suicide by shooting himself in the

head. Duncan, 602 S.E.2d at 910.

¶34.   We find the facts of today’s case to be distinguishable from the cases just discussed.11

It is critical that we look at the totality of Tate’s statements and the manner in which they

were used by the State. Tate said to Curtileniea to “tell his boys he loved them, told me to

continue to take care of his boys and don’t bring them to his funeral.” At the time the district

attorney broached this subject during his cross-examination of Curtileniea, the trial judge sent

the jury to the jury room and discussed this issue with counsel outside the jury’s presence.

The district attorney argued:

       They want to put her up here and let her say she didn’t ever believe it, but they
       don’t want to deal with the problems that came with when she did believe it,
       and Your Honor, it’s our position that short of that information about the
       prison situation, that statement is totally and fully admissible and relevant to
       this case.




       11
          On the other hand, Tate directs our attention to Penalver v. State, 926 So. 2d 1118
(Fla. 2006). In Penalver, involving a defendant charged with three counts of first-degree
murder, when the defendant was first confronted by police with a search warrant, the
defendant became upset and resisted police efforts to forcibly remove his shoes, exclaiming
“something to the effect of ‘I might as well be dead’ or ‘I want to kill myself.’” Penalver,
926 So. 2d at 1132. The Florida Supreme Court found from the record that it was unclear
whether these statements by the defendant “[were] in fact a threat to commit suicide.” Id. at
1134. However, the Court concluded: “Moreover, even if the statement is considered a
threat, the fact that [the defendant] turned himself in tends to negate the argument that his
threat was probative of a desire to avoid prosecution. Thus, we find that the court erred in
admitting this evidence.” Id. However, Penalver is distinguishable from Tate’s case
because the record in today’s case is devoid of any effort by the State to use Tate’s statement
about not bringing his boys to his funeral as a suicide threat in an effort to avoid prosecution.

                                               23
Although the trial judge ultimately ruled that the written statement by Curtileniea chronicling

what Tate had told her could not be offered into evidence, the trial judge ruled that, with one

exception, the district attorney could question Curtileniea about this statement, reasoning:

       She has taken the stand and testified for the defendant that although she signed
       the affidavit that she does not believe that he did it. The Court has read this
       statement which apparently was signed by her and given to law enforcement
       authorities. Again, the portion where it says about where he said he wasn’t
       going back to prison, I find clearly that prejudice of that far outweighs any
       relevance. The remaining portions of the statement do have some relevance
       as to her conversations with the defendant which she has gotten up here and
       testified totally on his behalf, and the Court finds that any prejudice from this
       is outweighed by the relevancy, and I will allow the State to question her about
       the remaining part of the statement.

(Emphasis added).12

¶35.   After this ruling by the trial judge, the jury was returned to the courtroom and the

district attorney continued his cross-examination of Curtileniea about the statement, omitting

the “he-said-he-wasn’t-going-back-to-prison” comment. Once Curtileniea was questioned

in detail about the contents of the statement and additionally had admitted that she had the

conversation with Tate, had written out the statement, and had taken the statement to Deputy

Vallely, the district attorney tendered Curtileniea for re-direct examination by defense

counsel.

¶36.   Of significant import is the method in which the State used this evidence concerning

Curtileniea’s testimony about her memorializing in the written statement what Tate had told


       12
         Rule 403 requires the weighing of otherwise relevant evidence via a probative value
versus prejudice analysis, not relevance versus prejudice. Miss. R. Evid. 403. The trial
judge’s ruling in this regard will be discussed in more detail, infra.

                                              24
her. During the first phase of the State’s closing argument to the jury, the assistant district

attorney stated:

       You heard from his wife, Mrs. Curtileniea Tate tell you, “He wouldn’t even
       talk to me about it. He told me I needed to call my mama to find out what was
       going on.” Is that not the most ridiculous thing you have ever heard in your
       life. He didn’t deny it. Then she comes to law enforcement, and she gives
       them a statement, and she says in the statement that she wrote for Deputy
       Vallely that she brought to him. “He said he was sorry. He said tell my boys
       I love them. Don’t bring them to my funeral.” That’s the kind of thing that
       guilty people write, ladies and gentlemen.

At this point, defense counsel objected, not on the basis of any perceived reference to suicide

or guilty knowledge, but instead, on the basis that “[the assistant district attorney] read the

statement, but she did not read the complete statement where he said he did not do this.”

¶37.   The only other reference to the objectionable statement is during the final portion of

the State’s closing arguments when the district attorney again read the statement (with the

exception of the “he-said-he-wasn’t-going-back-to-prison” comment) to the jury when

discussing the fact that Curtileniea had been questioned about this statement on cross-

examination. The district attorney then argued:

       Now, [defense counsel] wants you to say, well he says he didn’t do it in here
       because it says Eric said hey – I said what did you do to [Brittany] and he said
       all the things she said I did I did not do. I submit to you, the way that reads is
       he said all the things she said I did I did not do. And I – the reason I believe is,
       well, because then she says I told him just doing anything was wrong. So he’s
       admitting it here, folks.

       BY [DEFENSE COUNSEL]: Objection, Your Honor.

       BY THE COURT: Again, let’s move on, Mr. Harper.

       BY [DEFENSE COUNSEL]: It’s incredible.

                                               25
       BY [THE DISTRICT ATTORNEY]: What do you mean it’s incredible. It’s
       exactly what he says.

       BY THE COURT: Just a second. Mr. Harper, you have about one minute.
       You’ve got about one minute. Let’s wrap it up. Time is running out. You’ve
       got about one minute left.

       BY [THE DISTRICT ATTORNEY]: I said what did you do to [Brittany], and
       he said all the things she said I did I did not do. I told him just doing anything
       was wrong. Y’all can interpret that any way you want to. Ladies and
       gentlemen, I think the case is clear. It’s clear. [Defense counsel] calls his man
       the victim. I tell you, the victim is sitting right out there, and he told y’all
       yesterday morning, I remember this because he talked about Mrs. Holloway,
       the child’s grandmother. Said she had a controlling spirit. Well, when his wife
       was testifying today, she said something about that she needed to get control
       of [Brittany], and then after he made these accusations and his wife had left
       him and was doing everything she could to help prove that he did these things,
       then she goes back to him. Y’all tell me who’s got the controlling spirit in this
       picture.

This concluded the State’s closing argument.

¶38.   From the record before us, it is obvious that the State was not attempting to single out

any perceived threat of suicide by Tate as being evidence of consciousness of guilt. The only

time anyone made any reference to consciousness of guilt was when the assistant district

attorney stated to the jury “That’s the kind of thing that guilty people write.” However, the

assistant district attorney, in referring to “[t]hat’s the kind of thing . . .” was referring not to

one, but three statements by Tate: “‘He said he was sorry. He said tell my boys I love them.

Don’t bring them to my funeral.’ That’s the kind of thing that guilty people write, ladies and

gentlemen.”

¶39.   We find from the totality of the evidence that there was no effort to prove via alleged

suicide threats that Tate possessed a “consciousness of guilt.”            Additionally, no jury

                                                26
instruction was submitted to, or considered by, the trial judge informing the jury that it could

consider whether Tate’s purported “suicide threats” showed consciousness of guilt. We thus

decline to address on a case of first impression whether evidence of threats of suicide by the

defendant in a criminal case is admissible in an effort by the State to prove the defendant’s

consciousness of guilt.

¶40.   Finally, while we concede that the learned trial judge in this case did not utter

verbatim the words found in Mississippi Rule of Evidence 403, the trial judge properly

conducted the required Rule 403 analysis with regard to Exhibit A prior to ruling on this

evidence. This Court previously has stated:

       [The defendant] argues that such evidence should be subjected to a balancing
       test pursuant to the provisions of Miss. R. Evid. 403 and our case law. Indeed,
       the record does not reveal that the trial court performed a Rule 403 balancing
       test. Even though a trial judge's determination on the issue of admissibility of
       evidence must ultimately be filtered through Rule 403, a trial judge's failure
       to place Rule 403's magic words into the record does not necessarily create the
       presumption that the trial judge failed to consider Rule 403's requirements, nor
       does it automatically render the trial judge's decision on admissibility to be
       error, much less reversible error.

Havard v. State, 928 So. 2d 771, 797 (Miss. 2006) (footnote omitted). In Havard, a death

penalty case, we ultimately determined that the trial judge’s admission of certain

photographic evidence was not an abuse of discretion and concluded that “the probative

value of this relevant evidence was not substantially outweighed by the danger of unfair

prejudice.” Id. at 797-98.

¶41.   In today’s case, the record clearly reveals that the trial judge performed an on-the-

record Rule 403 analysis, albeit in less-than-perfect language, by stating “[t]he remaining

                                              27
portions of the statement do have some relevance as to her conversations with the defendant

which she has gotten up here and testified totally on his behalf, and the Court finds that any

prejudice from this is outweighed by the relevancy, and I will allow the State to question her

about the remaining part of the statement.” (Emphasis added). We find that, although the

“magic words” referenced in Havard were not uttered by the trial judge in today’s case, the

Rule 403 analysis was performed on this evidence, and the trial judge did not abuse his

discretion in allowing the district attorney to cross-examine Curtileniea Tate on the statement

she wrote out and presented to Deputy Valley. See Turner, 3 So. 3d at 744.

¶42.   Alternatively, even if we were to find error in the trial court's allowing the district

attorney to cross-examine Curtileniea about the handwritten statement she gave to Deputy

Vallely, such error, if any, was harmless beyond a reasonable doubt. McKee v. State, 791 So.
2d 804, 810 (Miss. 2001) (error is harmless when apparent from record that fair-minded jury

could arrive at no verdict other than guilty) (citations omitted). “Where the prejudice from

erroneous admission of evidence dims in comparison to other overwhelming evidence, this

Court has refused to reverse.” Carter v. State, 722 So. 2d 1258, 1262 (Miss. 1998) (citing

Holland v. State, 587 So. 2d 848, 864 (Miss. 1991)). As will be discussed in more detail

under a separate assignment of error, the evidence of Tate’s guilt was overwhelming, absent

any reference to Tate’s statement about not bringing his boys to his funeral. Such conclusion

is based on the testimony of Brittany, Dr. Leigh Gray, Deputy Sheriff BillVallely and Rosie

Holloway.

¶43.   For all the reasons stated, we find this assignment of error to have no merit.

                                              28
       III.    WHETHER THE TRIAL COURT ERRED BY FAILING TO
               EXAMINE INDIVIDUAL JURORS OR TO GRANT A
               MISTRIAL ONCE THE JURY PANEL WAS EXPOSED TO
               PREJUDICIAL INFORMATION.

¶44.   Both the trial judge and the district attorney conducted their respective voir dire

examinations without incident. Defense counsel had almost concluded his voir dire on behalf

of Tate, likewise without incident, when defense counsel asked a catch-all question of the

jury venire:

       BY [DEFENSE COUNSEL]: Thank you so much. Anyone else? There’s
       something that you should have asked me, the attorneys. If you had asked me
       this question, I would have told you this. I would have told you that, or – you
       know – I simply can’t sit on this jury. Know the type of crime. I can’t do it
       because I can’t be fair. I cannot be fair. Anyone that thinks that? Somebody
       else want to share with us? You’re sure? Juror number ten.

       BY JUROR HOLMES: I know Mr. Tate. Mr. Tate’s cousin and my son are
       very good friends, and they have been friends for a while, and Mr. Tate along
       with his cousin and my son have had outings together, and I have heard of this
       before now.

       BY [DEFENSE COUNSEL]: I am sorry. You did what?

       BY JUROR HOLMES: I have heard of this – what’s going on in this case.

       BY [DEFENSE COUNSEL]: You’ve heard of it?

       BY JUROR HOLMES: I’ve heard of it before now, and I heard of another
       case that involved Mr. Tate also.

       BY [DEFENSE COUNSEL]: Thank you so much for your response. Now is
       there anybody else? If that lawyer had asked me this question, I would have
       told you this. You’re juror number ten, correct?

       BY JUROR HOLMES: Right.

       BY [DEFENSE COUNSEL]: Your Honor, that’s all I have. Can we approach?

                                             29
       BY THE COURT: Yes, sir.

After a nonrecorded bench conference, the trial judge announced to the jury venire that he

was declaring a thirty-minute recess to complete the jury selection process, and the trial judge

admonished the members of the venire, inter alia, that they were to have no contact or

conversation with anyone about this case during the recess.

¶45.   In chambers, defense counsel moved for a mistrial based on Juror Holmes’s response

that she knew about another case involving Tate. Defense counsel also informed the trial

judge that at the time Juror Holmes made the comment about another case involving Tate,

he (defense counsel) noticed another female member of the jury panel smiling. After

arguments of counsel, the trial judge denied the motion for a mistrial, but announced that he

would remove Juror Holmes for cause, and that he would also remove for cause the smiling

juror once the identity of that particular juror was known, although the trial judge expressed

confidence that the smiling juror was so far down the list, based on defense counsel’s

description of where she was seated in the courtroom, that she would never be considered as

a member of the trial jury for this particular case. Likewise, the trial judge stated that the

jury would be properly instructed on the law and how the jury must consider its verdict.

After considering challenges for cause, the trial judge declared a recess so counsel could

consider how they wanted to exercise their peremptory challenges.

¶46.   Upon reconvening in chambers for the jury selection process, the trial judge was

informed by defense counsel that during the recess, it was brought to his (defense counsel’s)

attention by Curtileniea that she had overheard “four or five” prospective jurors sitting on a

                                              30
bench outside the courtroom discussing “what other case [Tate] had against him.” The trial

judge placed Curtileniea under oath, and she testified as to what she had heard and observed

regarding this juror conduct. In response to questioning, Curtileniea testified that one lady

mentioned to the other (three or four) venire members “[w]hat other case he had,” and

Curtileniea testified that no one responded to this comment by the prospective female juror.

The trial judge again denied defense counsel’s motion for a mistrial, but offered to take

“curative action” such as strongly instructing the venire members to disregard the comments

made by Juror Holmes. The trial judge likewise offered to afford defense counsel “additional

challenges as to these jurors” if the identity of the four or five jurors described by Curtileniea

as discussing this “other case” could be ascertained. The trial judge, however, refused

defense counsel’s request to reopen voir dire. On the other hand, the trial judge again offered

to admonish the jury venire to disregard Juror Holmes’s comments, but that “I have to be

requested at some point to do that.” At this stage of the proceedings, the trial judge was

unable to ascertain if the “four or five” members of the venire mentioned by Curtileniea were

close enough to the top of the venire list to be considered for jury service on Tate’s case.

¶47.   Once the trial jury was selected, the trial judge again offered to defense counsel that

once the jury was seated in open court, if Curtileniea informed defense counsel that she

recognized one or more members of the trial jury as having been among the venire members

discussing “the other case,” defense counsel should inform the trial judge so that curative

action could be taken. Likewise, the trial judge again inquired of defense counsel if he

wished for the jury to receive any additional instruction regarding the comments made by

                                               31
Juror Holmes. After considerable discussion by the trial judge with all counsel, the trial jury

was seated in open court, and the trial judge gave the customary instructions to the jurors

regarding their conduct. The following then occurred:

       BY THE COURT: Now, also I am going to instruct you at this time that you
       are to completely and totally disregard any comment that may have been made
       on voir dire about any other case against this defendant because there is no
       other case.13 Does everybody understand that?

       BY THE JURORS: Yes, sir.

       BY THE COURT: Can you each follow the Court’s instructions in that regard?

       BY THE JURORS: Yes, sir.

       BY THE COURT: Let the record show that each juror has nodded
       affirmatively.

The jury was then put in recess for lunch. The members of the jury likewise were reminded

that throughout the trial, during any recess, they were to have no contact or discussions with

anyone about the case.

¶48.   As noted in our discussion of Issue I, supra, our standard of review on a claim that the

trial court committed error in refusing to grant a mistrial is one of abuse of discretion. Dora,
986 So. 2d at 921. As we recently stated in applying this abuse-of-discretion standard:

“[T]he trial court is in the best position to determine if an alleged improper comment had a

prejudicial effect; therefore, absent an abuse of that discretion, the trial court’s ruling will


       13
        There was in fact another case pending against Tate, and this was a matter of
contention between the district attorney and the trial judge during the in-chambers discussion
with counsel as to how to admonish the trial jury to disregard the comments made by Juror
Holmes during voir dire.

                                              32
stand.” Jones v. State, 962 So. 2d 1263, 1275 (Miss. 2007) (citing Stevens v. State, 806 So.
2d 1031, 1057 (Miss. 2001)) (addressing alleged improper comment by prosecutor during

closing arguments). See also Slaughter v. State, 815 So. 2d 1122, 1131 (Miss. 2002).

¶49.   More to the point, this Court in recent times has addressed this precise issue of alleged

prejudicial comments by venire members during voir dire. In Shelton v. State, 853 So. 2d
1171, 1182-84 (Miss. 2003), the defendant was on trial for capital murder, and during voir

dire, a venire member volunteered information that she had heard the defendant had been

tried before on the same charges, resulting in “a hung jury.” Id. at 1183. In denying a motion

for a mistrial, the trial judge “acknowledged that a few prospective jurors heard that this was

a second trial for [the defendant], but that the information would not affect their ability to

make a decision.” Id. at 1184.       This Court found that the trial judge did not abuse her

discretion in denying the motion for a mistrial inasmuch as “[t]here was no showing of

misconduct that resulted in substantial or irreparable harm to [the defendant’s] case pursuant

to URCCC 3.12.” 14 Id.

¶50.   In applying this law to the facts of today’s case, it is clear from the record that the trial

judge zealously protected Tate’s rights to a fair trial, to the point of admonishing the jury

that it was “to completely and totally disregard any comment that may have been made on

voir dire about any other case against this defendant because there is no other case,” when



       14
         Uniform Circuit and County Court Rule 3.12 states in pertinent part that the trial
court may declare a mistrial if, during the trial, there is misconduct “resulting in substantial
and irreparable prejudice” to a party’s case.

                                                33
in fact, the record reveals that there was another case pending against the defendant. The

members of the trial jury responded affirmatively that they would disregard any comments

about another case and that they would “follow the Court’s instructions in that regard.”

Recognizing that (1) the trial judge is in the best position to gauge the effect of any

objectionable comment by the venire member; (2) the trial judge admonished the trial jury

to disregard the objectionable comment; and (3) the law presumes that jurors follow the trial

judge’s instructions, we find that there was no abuse of discretion by the trial judge when he

denied Tate’s motion for a mistrial concerning Juror Holmes’s comments that she had “heard

of another case that involved Mr. Tate also.” Consistent with his curative action concerning

the comments made by Juror Holmes, the trial judge likewise offered to consider striking

“the smiling juror” if her identity could be ascertained. Also, the trial judge offered defense

counsel additional challenges if the identity of the “four or five” venire members Curtileniea

testified had discussed “the other case” against Tate during a recess became known, and/or

if Curtileniea recognized any of these venire members once the trial jury was seated. The

record is silent as to whether Curtileniea later came forward with any such information

regarding any of the venire members who ultimately were seated in the trial jury. Stated

differently, nothing in the record reveals that defense counsel thereafter requested the trial

judge to remove any of the jurors who ultimately were seated.

¶51.   For all these reasons, we find this issue to be without merit.

       IV.    WHETHER THE TRIAL COURT ERRED BY DENYING THE
              MOTION FOR JUDGMENT NOTWITHSTANDING THE
              VERDICT, ON IN THE ALTERNATIVE, FOR A NEW TRIAL.

                                              34
¶52.   A motion for judgment notwithstanding the verdict attacks the legal sufficiency of the

evidence, while a motion for a new trial attacks the weight of the evidence. Bush v. State,

895 So. 2d 836, 843-44 (Miss. 2005). In Bush, we took the opportunity to reiterate the

critical distinctions between an attack on the legal sufficiency of the evidence as opposed to

an attack on the weight of the evidence. Id.

¶53.   Looking first to the issue of whether the evidence was legally sufficient to undergird

the guilty verdicts against Tate, we must determine whether, when we consider the evidence

in this case, as well as all reasonable inferences which may reasonably be drawn from the

evidence, in the light most favorable to the prosecution, reasonable and fair minded jurors

exercising impartial judgment might reach different conclusions as to each element of the

charged offense. Id. at 843. If such inquiry is answered in the affirmative, the evidence is

deemed to be legally sufficient to sustain the conviction. Id. See also Christmas v. State,

10 So. 3d 413, 422 (Miss. 2009) (“relevant question is whether, after viewing the evidence

in the light most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt”) (citing Bush, 895 So. 2d at 843).

¶54.   With this in mind, the indictment asserts, inter alia, that Tate, while in a position of

authority over Brittany by virtue of being her step-parent, committed sexual battery upon

Brittany by engaging in sexual penetration with Brittany, a female child under eighteen years

of age (Count I); that Tate, being over eighteen years of age (and Brittany being under

sixteen years of age), fondled Brittany’s genitals (Count II); and that Tate, being over



                                               35
eighteen years of age (and Brittany being under sixteen years of age) fondled Brittany’s

breasts (Count III).

¶55.   As to Count I, Mississippi Code Section 97-3-95(2) states in pertinent part that “[a]

person is guilt of sexual battery if he or she engages in sexual penetration with a child under

the age of eighteen (18) years if the person is in a position of trust or authority over the child

including without limitation the child’s . . . legal guardian, parent, stepparent . . . .”

Additionally, Section 97-3-97 provides in pertinent part that:

       For purposes of Sections 97-3-95 through 97-3-103 the following words shall
       have the meaning ascribed herein unless the context otherwise requires:

               (a) “Sexual penetration” includes cunnilingus, fellatio, buggery
               or pederasty, any penetration of the genital or anal openings of
               another person’s body by any part of a person’s body, and
               insertion of any object into the genital or anal openings of
               another person’s body.

Miss. Code Ann. § 97-3-97 (Rev. 2006).

As to Counts II and III, Mississippi Code Section 97-5-23(1) provides that: “(1) Any person

above the age of eighteen (18) years, who, for the purpose of gratifying his or her lust, or

indulging his or her depraved licentious sexual desires, shall handle, touch or rub with hands

or any part of his or her body or any member thereof, any child under the age of sixteen (16)

years, with out without the child’s consent . . . shall be guilty of a felony. . . .” Miss. Code

Ann. § 97-5-23 (Rev. 2006).

¶56.   Here, Brittany testified about Tate, her stepfather, fondling her breasts and touching

her in her vaginal area, as well as inserting a vibrator into her vagina and attempting vaginal


                                               36
penetration with his penis. During this period of time, Brittany was between nine and ten

years of age. Brittany’s grandmother, Rosie Holloway, testified about overhearing a

telephone conversation between Brittany and Tate, and standing so close to Brittany that she

could overhear Tate on the phone telling Brittany what clothes to wear and Brittany

responding that she no longer wore “those kind of clothes anymore.” Holloway said she

immediately confronted Brittany, who admitted that Tate was “touching her.” Dr. Leigh

Gray, a physician specializing in obstetrics and gynecology, testified that her examination

of Brittany revealed “tears in her hymen which were consistent with evidence of trauma.”

On several occasions, Tate also inserted “a little green wiggle thing” into her vagina. This

item, which was described as resembling a writing pen, but in essence being a vibrator, was

discovered by Holloway and Curtileniea in their search of Tate’s room after the molestation

charges surfaced. Brittany likewise testified that on at least one occasion, Tate tried to put

his “private part” inside her, but “it wouldn’t fit.” After Tate tried to penetrate Brittany’s

vagina with his penis, he called Brittany to the bathroom, where Tate unbuttoned his boxer

shorts, exposed his penis to Brittany and told her that the white excretion on his penis was

“cum stuff.” Even this brief account of the evidence is more than legally sufficient to sustain

the convictions for sexual battery and child-fondling. In addition to the evidence depicted

immediately above, upon consideration of the entire record in this case, we reach the

inescapable conclusion that the evidence against Tate is legally sufficient to undergird the

jury’s finding of guilt as to the sexual battery and child-fondling charges.




                                              37
¶57.   On the other hand, when this Court is requested to find that a new trial is warranted

based on the weight of the evidence, we cannot disturb a jury verdict of guilty unless we find

that the verdict “is so contrary to the overwhelming weight of the evidence that to allow it

to stand would sanction an unconscionable injustice.” Bush, 895 So. 2d at 844 (citing

Herring v. State, 691 So. 2d 948, 957 (Miss. 1997)). See also Miss. Unif. Cir. & Cty. R.

10.05 (1)(2). In order to provide relief via a reversal of a conviction on a weight-of-the-

evidence issue, this Court must find that the trial court abused its discretion when it denied

a motion for a new trial challenging the weight of the evidence. Parramore v. State, 5 So.
3d 1074, 1078 (Miss. 2009) (citing Wilkins v. State, 1 So. 3d 850, 854 (Miss. 2008)). Again,

when we consider the record before us, including all the evidence discussed throughout this

opinion, we can safely conclude that the trial court did not sanction an unconscionable

injustice by allowing the guilty verdicts to stand; thus, the trial court did not abuse its

discretion in denying Tate’s motion for a new trial.

¶58.   For the reasons stated, we find that this issue has no merit.

                                      CONCLUSION

¶59.   Having fully addressed the issues presented to us and finding them all to be without

merit, we affirm the Amite County Circuit Court’s judgment of conviction entered against

Eric Tate for one count of sexual battery and two counts of child-fondling, and the resulting

imposition of sentences of thirty years imprisonment on the sexual battery conviction and ten

years imprisonment on each of the child-fondling convictions, to run consecutively.



                                             38
¶60. COUNT I: CONVICTION OF SEXUAL BATTERY AND SENTENCE OF
THIRTY (30) YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT
OF CORRECTIONS, AFFIRMED. COUNT II: CONVICTION OF CHILD
FONDLING AND SENTENCE OF TEN (10) YEARS IN THE CUSTODY OF THE
MISSISSIPPI DEPARTMENT OF CORRECTIONS, AFFIRMED. COUNT III;
CONVICTION OF CHILD-FONDLING AND SENTENCE OF TEN (10) YEARS IN
THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF CORRECTIONS,
AFFIRMED. SENTENCES SHALL RUN CONSECUTIVELY.

    WALLER, C.J., DICKINSON, RANDOLPH, LAMAR, KITCHENS,
CHANDLER AND PIERCE, JJ., CONCUR. GRAVES, P.J., NOT PARTICIPATING.




                                39